Citation Nr: 0717442	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-16 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for a bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefit 
sought on appeal.

In a March 2004 statement of the case, the RO appears to have 
found that new and material evidence had been submitted to 
reopen the claim.  The RO then denied the claim on the 
merits.  The Board, however, is required to independently 
consider whether the veteran has submitted new and material 
evidence warranting the reopening the claim before 
considering the claim on the merits.  Barnett v. Brown, 83 
F.3d 1380 (Fed.Cir. 1996).  As such, the issue in appellate 
status is as listed hereinabove.


FINDINGS OF FACT

1.  A rating decision in October 1985 denied entitlement to 
service connection for a hearing loss; the veteran was 
notified of the decision but he did not initiate an appeal.

2.  The evidence associated with the claims file since the 
October 1985 RO decision which denied service connection for 
a hearing loss does raise a reasonable possibility of 
substantiating the claim.

3.  The veteran's hearing loss began many years after his 
active duty, and there is no indication of a nexus between 
this disorder and any incident of active military service.


CONCLUSIONS OF LAW

1.  The October 1985 rating decision denying entitlement to 
service connection for hearing loss is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The additional evidence presented since the October 1985 
rating decision is new and material, and the claim for 
service connection for hearing loss is reopened. 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, and a sensorineural hearing loss 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or pertaining to the 
completeness of the application.  VA notified the veteran in 
August 2002 and February 2005 of the information and evidence 
needed to substantiate and complete the claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  
While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and the claim was 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.   

II.  New and material evidence

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett.  If the Board finds that new and 
material evidence is not offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384.

The Court has held that the Board is required to review all 
of the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis. Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Service connection for hearing loss was denied in an October 
1985 rating decision because of the lack of competent 
evidence showing a current disability, the veteran was 
notified of the decision and of her appellate rights with 
respect thereto, but did not appeal.  In August 2002, the 
veteran filed a claim to reopen his service connection 
hearing loss claim.  An October 2002 rating decision found 
that the veteran had not submitted new and material evidence 
to reopen his claim.

Evidence received after the October 1985 rating decision 
included a notice of disagreement to the October 2002 rating 
decision in which the veteran contends that he had current 
hearing loss and that he had not had a VA examination to 
determine whether he did in fact have current hearing loss.  
In response, the RO scheduled a VA examination which 
diagnosed current hearing loss.

The Board agrees with the RO's decision to reopen the 
appellant's claim.  38 C.F.R. § 3.156 (2006).  Accordingly, 
the Board will proceed to the merits of each claim.

III.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309. Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of hearing loss.  The veteran's July 
1965 induction physical showed pure tone thresholds, after 
conversion to ISO units, in decibels, as follows:




HERTZ


500
1000
2000
4000
RIGHT
10
5
20
20
LEFT
15
5
5
0

The veteran's separation examination dated April 1968 showed 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
20
30
LEFT
15
10
0
15
30

At an August 2003 VA examination, the veteran reported 
serving as a motorized vehicle mechanic while in service and 
was exposed to small arms and construction noise.  He stated 
that during this time no hearing protection was offered to 
him.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
55
55
55
LEFT
10
15
55
55
55

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 88 percent in the left ear.

The diagnosis was moderate sensorineural hearing loss in both 
ears at 41-54dB. 

The examiner noted that the claims file was unavailable for 
his review.  The veteran reported he had worked in noise for 
several years following service.  The examiner noted that the 
configuration of the current hearing loss did not demonstrate 
the characteristic hearing loss recovery generally associated 
with noise induced hearing loss; however, it was noted a 
presbycusic overlay might mask this pattern.

In November 2003, the RO asked that a medical opinion be 
rendered in connection with the veteran's service connected 
hearing loss claim as the August 2003 examiner did not have 
the claims file available at the time of the examination.

In November 2003, the Chief of a VA Audiology/Speech 
Pathology Service rendered an opinion.  It was noted that the 
claims file was received and reviewed.  A record of normal 
hearing at discharge examination dated in April 1968 was 
noted.  It was noted that although the thresholds recorded 
were within normal limits, a copy of the Bekesy audiometric 
recording from which these thresholds were obtained was also 
identified.  A review of these results revealed that the 
veteran's hearing thresholds were better than those recorded 
on the discharge physical, suggesting that either an error 
was made in interpreting the test results or in the transfer 
of thresholds to the discharge physical form.  No other 
testing post-service could be identified during a thorough 
search of the records provided.  The reviewer/examiner noted 
as the veteran's hearing was well within normal limits at 
discharge, it was unlikely that current hearing loss was 
attributable to military service.

At his March 2004 RO hearing, the veteran testified that 
while in service he was a construction mechanic and worked on 
dump trucks, tractor trailers, and diesel engines.  He 
indicated he was exposed to small arms fire and engine noise 
without hearing protection.  He testified he first noticed 
hearing loss in the late 1960s.  The veteran's spouse 
testified about his inability to hear the television and the 
cell phone.  

In April 2004, the veteran submitted an examination report 
dated December 1999 from Fayetteville Otolaryngology - Head 
and Neck Surgery, P.A.  It was noted that the veteran was 
seen in the otolaryngology office with a history of 
polycythenia, and he described decreased hearing.  An 
audiometric evaluation revealed sensorineural hearing loss in 
the moderate range in the higher frequencies from 2000 Hertz 
on.  The veteran had a word discrimination score of 76 
percent on the left and 80 percent on the right.  No etiology 
was noted.

In April 2004, the veteran also submitted four pages of 
information concerning hearing loss that he obtained from the 
internet.

In July and October 005, Womack Army Hospital/Occupational 
Health reported that no records were available with respect 
to the appellant. 

Analysis

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385 (2006).  In 
this case, the veteran meets the requirements for hearing 
impairment.

Incurrence of a chronic hearing loss in service is not 
factually shown.  The veteran's April 1968 separation 
examination showed hearing within normal limits.

Presumptive service connection is not warranted because there 
is no evidence showing manifestations of a sensorineural 
hearing loss to a compensably disabling degree within the 
first year following separation from active duty.  The 
veteran first demonstrated clinical evidence of a hearing 
loss for VA purposes in 1999, approximately 31 years after 
service.  In November 2003, a Chief of a VA Audiology/Speech 
Pathology Service opined that the veteran's hearing was well 
within normal limits at discharge and indicated it was 
unlikely that current hearing loss was attributable to 
military service.  

The appellant has not submitted any medical evidence to 
support his contention that hearing loss was caused by his 
military service.  In this regard, the Board has considered 
the December 1999 private medical report noting moderate 
sensorineural hearing loss in the higher frequencies from 
2000 Hz on without noting an etiology.  In addition the Board 
notes the copies of information from the internet relating to 
hearing loss; however, this evidence does not address the 
specific facts of this case, and it fails to establish that 
the veteran's hearing loss was incurred in service or is 
related to service.  Sacks v. West, 11 Vet. App. 314 (1998).

Under these circumstances, the preponderance of the evidence 
is against finding a basis for concluding that he has a 
hearing loss that is the result of any disease or injury in 
service.  Accordingly, the claim must be denied.

In reaching the foregoing decision the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt, the benefit-of-
the-doubt rule is not applicable.  The appeal is denied.  38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).




ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a bilateral 
hearing loss. 

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


